DETAILED ACTION
This office action is in response to the election of claims filed on 5/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election with traverse of Species VI: Claim 1-22 and 24-29 in the reply filed on May 25, 2021 is acknowledged. Claim 1-29 are currently pending in this application. Claims 22 and 23 are withdrawn as Non-Elected claims.
The traversal is on the ground(s) that the Restriction Requirement should be no undue burden on the Examiner to consider all claims in the single application. Accordingly, the Restriction Requirement should be overcome and withdrawn.
This is not found persuasive because the species are independent or distinct because they are mutually exclusive and have materially different designs from each other. In addition, these species are not obvious variants of each other based on the current record. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2020 and 11/2/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0080996) in the view of Cho (US 2016/0218053).
With respect to Claim 1, Chen shows (Fig. 1-4; 7) most aspects of the current invention including a chip on film package, comprising: 
a chip (170) comprising a plurality of bumps (175/176) disposed on an active surface of the chip; 
 a flexible film (200), wherein the chip is mounted on the flexible film via the active surface, and the flexible film comprises:
 a plurality of first vias (160) penetrating the flexible film;
 a plurality of second vias (165) penetrating the flexible film, wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line (L) respectively and the second vias are arranged on a second side of the reference line,
a plurality of upper lead (150, 152, 154) is disposed on the upper surface connected between the first vias and the bumps and between the second vias and the bumps
a plurality of lower leads (156) disposed on the lower surface, connected to the first vias and the second vias, and extending toward the first side or a second side of the chip opposite to the first side 
However, Chen does not show wherein a distance between one of the first vias and one of the second vias, which are closer to a first side of the chip, is longer than that between another one of the first vias and another one of the second, which are further from the first side of the chip.
On the other hand, Cho shows (Fig. 4c and 6A) a chip on film package, comprising a chip (160) comprising a plurality of bumps (FOPO, FOPI) disposed on an active surface of the chip, a flexible film (110), wherein the chip is mounted on the flexible film via the active surface, and the flexible film comprises a plurality of first vias (LV) penetrating the flexible film, and a plurality of second vias (LV) penetrating the flexible film.
Furthermore, Cho 
Regarding claim 1, Differences in distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of distances and similar distances are known in the art (see e.g. Cho), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 2, Chen shows (Fig. 1-4; 7) wherein the first vias are arranged along a first arrangement direction not parallel to the reference line, and the second vias are arranged along a second arrangement direction not parallel to the reference line.
With respect to Claim 3, Chen shows (Fig. 1-4; 7) wherein the first vias are arranged symmetrically to the second vias with respect to the reference line.


With respect to Claim 4, Chen shows (Fig. 1-4) wherein the bumps comprise a plurality of first bumps arranged as a first row along a first direction, and a plurality of second bump arranged as a second row along a second direction, and each of the second bumps is closer to the first side of the chip than each of the first bumps is.
With respect to Claim 5, Chen shows (Fig. 1-4) wherein one of the second bumps is located between adjacent two of the first bumps.
With respect to Claim 6, Chen shows (Fig. 5) wherein the first bumps are odd-numbered output bumps and the second bumps are even-numbered output bumps.
With respect to Claim 7, Chen shows (Fig. 4) wherein the first bumps are even-numbered output bumps and the second bumps are odd-numbered output bumps.
With respect to Claim 8, Chen shows (Fig. 1-4; 7) wherein the upper leads comprise: a plurality of first upper leads (152) connected between the first vias and the first bumps and/or connected between the second vias and the first bumps; and a plurality of second upper leads (150) connected to the second bumps respectively and extending toward the first side of the chip.
With respect to Claim 9, Chen shows (Fig. 1-4; 7) wherein the lower leads comprise a plurality of first lower leads (156) connected to the first vias and the second vias and extending toward one of the first side and the second side of the chip.
With respect to Claim 10, Chen 
With respect to Claim 11, Chen shows (Fig. 3 and 4) wherein the chip further comprises a plurality of third bumps (177) disposed on the second side of the chip.
With respect to Claim 12, Chen shows (Fig. 1-4) wherein the flexible film further comprises a plurality of third upper leads (154) disposed on the upper surface, connected to the third bumps, and extending toward the second side of the chip.
With respect to Claim 13, Chen shows (Fig. 1-4) wherein the third bumps comprise output bumps of the chip.
With respect to Claim 14, Chen shows (Fig. 1-4) wherein the third bumps comprise input bumps of the chip.
With respect to Claim 15, Chen shows (Fig. 5) wherein the first bumps (175) comprises a first set of the first bumps and a second set of the first bumps arranged along the first direction in a staggered manner.
With respect to Claim 16, Chen shows (Fig. 5) wherein the second bumps (176) comprises a first set of the second bumps and a second set of the second bumps arranged along the second direction in a staggered manner.
With respect to Claim 17, Chen shows (Fig. 1-4; 7) wherein one of the first vias and/or one of the second vias closest to the first bumps are disposed between the first bumps.
With respect to Claim 18, Chen 
With respect to Claim 19, Chen shows (Fig. 5) further comprising one or more extended vias (160b) disposed beyond a chip mounting region of the flexible film where the chip is mounted.
With respect to Claim 20, Chen shows (Fig. 5) wherein the first bumps comprise a second shifted set of first bumps connected to the one or more extended vias and disposed between the second bumps along the second direction.
With respect to Claim 21, Chen shows (Fig. 5) further comprising one or more extended upper leads disposed on the upper surface of the flexible film and connected to the one or more extended vias.
With respect to Claim 24, Chen shows (Fig. 5) further comprising one or more extended lower leads disposed on the lower surface of the flexible film and connected to the one or more extended vias and extended toward and/or extended away from the first side the chip.
With respect to Claim 25, Chen shows (Fig. 5) wherein the extended vias are disposed between the second lower leads connected to the first vias and the second lower leads connected to the second vias.
With respect to Claim 26, Chen shows (Fig. 1 and 6) wherein the bumps comprise: a plurality of first bumps arranged as at least one first row and connected by the upper leads to the first vias and the second vias; and a plurality of second bump arrange as at least one second row connected to the upper leads without being connected to the first vias and the second vias.

With respect to Claim 27, Chen shows (Fig. 1 and 6) wherein the first bumps comprise a first shifted set of first bumps coupled to one of the first vias and one of the second vias closest to the first bumps and disposed between the second bumps along the second direction
With respect to Claim 28, Chen shows (Fig. 1 and 6) further comprising one or more extended vias (160c) disposed beyond a chip mounting region of the flexible film where the chip is mounted.
With respect to Claim 29, Chen shows (Fig. 1 and 6) wherein the extended vias are disposed between the second lower leads connected to the first vias and the second lower leads connected to the second vias.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

Examiner, Art Unit 2814